Case 19-12163-JDW        Doc 109    Filed 12/02/19 Entered 12/02/19 15:49:27         Desc Main
                                   Document      Page 1 of 5


 _________________________________________________________________________________

                                                   SO ORDERED,



                                                   Judge Jason D. Woodard
                                                   United States Bankruptcy Judge


        The Order of the Court is set forth below. The case docket reflects the date entered.
 ________________________________________________________________________________




                    UNITED STATES BANKRUPTCY COURT
                    NORTHERN DISTRICT OF MISSISSIPPI

 In re:                                    )
                                           )
          JOE CLYDE TUBWELL,               )                 Case No.:        19-12163-JDW
                                           )
               Debtor.                     )                 Chapter:         13


            ORDER DENYING MOTION TO RECONSIDER (DKT. # 80)

          This matter came before the Court on the Motion to Reconsider and

 Reinstate Automatic Stay (the "Motion to Reconsider") (Dkt. # 80) filed by the

 debtor, Joe Clyde Tubwell, on September 13, 2019. A hearing was held on

 November 12, 2019. The debtor presented no newly discovered evidence and

 his arguments were untimely. He further failed to cite any legal authority in

 his pleadings or at the hearing that would entitle him to the relief requested.

 Accordingly, the Motion to Reconsider is due to be denied.




                                               1
Case 19-12163-JDW      Doc 109    Filed 12/02/19 Entered 12/02/19 15:49:27   Desc Main
                                 Document      Page 2 of 5


           A motion for relief from stay (Dkt. # 62) was filed by Specialized Loan

 Servicing, LLC on August 14, 2019. The Court set a response deadline of

 September 3. (Dkt. # 64). The debtor failed to respond. Instead, he filed a

 motion requesting an additional 14 days to respond and requested that the

 hearing on the creditor’s motion be rescheduled. (Dkt. # 75). The sole ground

 stated in the extension was that the debtor was “in need of such time in [o]rder

 to perform the necessary research and preparation of the response to the

 issues.” (Dkt. # 75). The extension request was denied (Dkt. # 76), and the

 motion for relief was granted on September 12. (Dkt. # 79). The next day, the

 debtor filed his Motion to Reconsider where for the first time he alleged that

 the creditor had served him with an illegible copy of the motion for relief. (Dkt.

 # 80).

          In the six months this case has been pending, the debtor has routinely

 sought extensions of deadlines set by the Court. (Dkt. ## 4, 15, 39, and 75).

 Further, in October, the debtor appeared at a docket call when he had nothing

 pending before the Court and ore tenus asked the Court for more time to

 comply with a previously-entered agreed order. Throughout the life of the case,

 the debtor has exhibited a pattern and practice of delay.

          The debtor has now failed to cite any legal authority or procedural rule

 as to why he is entitled to the relief requested. Rule 59(e) and Rule 60 of the

 Federal Rules of Civil Procedure, made applicable to bankruptcy proceedings

                                           2
Case 19-12163-JDW      Doc 109    Filed 12/02/19 Entered 12/02/19 15:49:27   Desc Main
                                 Document      Page 3 of 5


 by Rules 9023 and 9024 of the Federal Rules of Bankruptcy Procedure, apply

 to motions to alter or amend a judgment or to provide relief from a judgment

 or order. The burden of proof is on the party seeking relief from the judgment

 or order.1 The United States Court of Appeals for the Fifth Circuit has held

 that a Rule 59(e) motion “is not the proper vehicle for rehashing evidence, legal

 theories, or arguments that could have been offered or raised before the entry

 of judgment.”2 Instead it “serves the narrow purpose of allowing a party to

 correct manifest errors of law or fact or to present newly discovered evidence.”3

 The debtor’s motion fails to provide any adequate grounds to set aside or alter

 the judgment under Rule 59(e). Instead, the debtor makes arguments that

 could have been offered or raised before the creditor’s motion was granted.

       The debtor’s motion also fails under Rule 60. Rule 60(b) provides that

 the court may relieve a party from a final judgment, order, or proceeding for

 the following reasons:

       (1) mistake, inadvertence, surprise, or excusable neglect;
       (2) newly discovered evidence that, with reasonable diligence,
           could have been discovered in time to move for a new trial under
           Rule 59(b);
       (3) fraud (whether previously called intrinsic or extrinsic),
           misrepresentation, or misconduct by an opposing party;
       (4) the judgment is void;
       (5) the judgment has been satisfied, released, or discharged; it is
           based on earlier judgment that has been reversed or vacated; or
           applying it prospectively is no longer equitable; or
 1 In re Koper, 552 B.R. 208, 215 (Bankr. E.D.N.Y. 2016).
 2 Templet v. HydroChem Inc., 367 F.3d 473, 479 (5th Cir. 2004).
 3 Id.


                                             3
Case 19-12163-JDW          Doc 109    Filed 12/02/19 Entered 12/02/19 15:49:27   Desc Main
                                     Document      Page 4 of 5


          (6) any other reason that justifies relief.4

          In the Motion to Reconsider, the debtor alleges no mistake or excusable

 neglect. No newly discovered evidence was presented. No arguments were

 presented that would rise to the level of fraud, misrepresentation, or

 misconduct by an opposing party. The debtor fails to raise any grounds that

 would entitle him to relief under any of the prongs of Rule 60(b). While the

 “catch-all” prong of Rule 60(b)(6) provides that relief may be granted for “any

 other reason that justifies relief,”5 it is reserved for “exceptional” or

 “extraordinary”          circumstances.6          No   exceptional   or   extraordinary

 circumstances exist here.

          The debtor argues for the first time in his Motion to Reconsider that the

 creditor served him with an illegible copy of the motion for relief. If the debtor

 was served with a copy that he could not read, that fact was known to him well

 in advance of the response deadline and entry of the order that he now seeks

 to set aside. He could have raised the issue in a response to the motion. He

 could have raised it in his motion to extend. He could have called or written to

 opposing counsel and asked for a legible copy. Instead the debtor sought more

 time to research and respond to a document he now claims he cannot read. If

 the debtor had timely presented his arguments, he might have prevailed.


 4   Fed. R. Civ. P. 60; Fed. R. Bankr. P. 9024.
 5   Id.
 6   Diaz v. Stephens, 731 F.3d 370, 375-376 (5th Cir. 2013).
                                                   4
Case 19-12163-JDW    Doc 109    Filed 12/02/19 Entered 12/02/19 15:49:27   Desc Main
                               Document      Page 5 of 5


 Instead, he has now presented a new argument and failed to cite any authority

 or grounds that would satisfy the standard for reconsideration.

       The fact that the debtor did not timely raise his argument, coupled with

 the fact that the debtor has demonstrated a pattern and practice of delay,

 causes this Court to conclude that this is a litigation tactic, not a legitimate

 plea for relief. The debtor has failed to meet his burden under either Rule 59

 or Rule 60. Accordingly, it is hereby,

       ORDERED, ADJUDGED, and DECREED that the Motion to Reconsider

 (Dkt. # 80) is DENIED.

                               ##END OF ORDER##




                                          5
